Exhibit 10.3

 

DEED OF TRANSFER

 

BETWEEN

 

LA SOCIETE DES PETROLES DU SENEGAL

 

(PETROSEN)

 

TIMIS CORPORATION LIMITED

 

AND

 

KOSMOS ENERGY SENEGAL

 

Concerning

 

The Hydrocarbons Exploration and Production Sharing Contracts and Joint
Operating Agreements covering the following Permits:

 

·                  Saint-Louis Deep Offshore

 

·                  Cayar Deep Offshore

 

1

--------------------------------------------------------------------------------


 

DEED OF TRANSFER

 

The present Deed of Transfer (“Deed of Transfer”) is entered into between:

 

·                  The Company Société des Pétroles du Sénégal (PETROSEN), a
Limited Company under Senegalese Law, registered in Dakar with the Trade
Register under the Number RC SN-DKR-1981-B-82, modified under the number
SN-DKR-2013-M-4659, whose registered office is located in Dakar, Route du
Service Géographique, Hann, BP Box 2076, hereinafter referred to as “PETROSEN”,
and herein represented by its General Manager Mr. Mamadou FAYE, with full powers
to this effect,

 

On the first hand

 

·                  The Company TIMIS CORPORATION Limited, a Limited Company
under the Law of the British Virgin Islands, registered in Road Town with the
Trade Register under the Number 18 07772, whose head office is located in
Trident Chambers, Wickhams Cay, P.O. Box 146, Road Town, Tortola, hereinafter
referred to as “TIMIS CORPORATION Limited”, and herein represented by Mr. Guy
Blakeney, acting under a Power of Attorney (POA) for TIMIS CORPORATION Limited,
with full powers to this effect,

 

On the second hand

 

AND

 

·                  The Company KOSMOS ENERGY SENEGAL, a Limited Company under
the Law of the Cayman Islands, registered in the Caymans Islands in the Trade
Register under Number WT-290078, whose registered office is at 4th Floor,
Century Yard, Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand
Cayman KY1-1209, Cayman Islands,  hereinafter referred to as “KOSMOS ENERGY
SENEGAL”, and herein represented by Mr. Ragnar Fredsted, acting under a Power of
Attorney (POA) for KOSMOS ENERGY SENEGAL, with full powers to this effect,

 

On the third hand

 

PETROSEN, TIMIS CORPORATION Limited and KOSMOS ENERGY SENEGAL are collectively
called “the Parties” and individually, “the Party”.

 

RECITALS:

 

WHEREAS on the date of 17 January 2012, PETRO TIM Ltd, the Société des Pétroles
du Sénégal (PETROSEN) and the Republic of Senegal (“the State”) entered into two
Exploration and Production Sharing contracts related to the Cayar Deep Offshore
and Saint-Louis Deep Offshore permits (“the Contracts”), approved respectively
by Decree No. 2012-596 and Decree No. 2012-597 of 19 June 2012.

 

WHEREAS on the date of 26 September 2012, PETRO TIM Ltd and PETROSEN entered
into two Joint Operating Agreements (the “Joint Operating Agreements”), approved
by the Minister in charge of Energy on the date of 25 October 2012, and relating
to the work to be executed within the framework of the Contracts.

 

It being understood that only the above-cited Joint Operating Agreements,
approved by the Minister in charge of Energy on the date of 25 October 2012,
remain valid.

 

2

--------------------------------------------------------------------------------


 

WHEREAS PETRO TIM Ltd held in the Contracts a ninety percent (90%) participating
interest, as well as a ninety percent (90%) participating interest in the
Agreements; while PETROSEN holds a ten percent (10%) participating interest in
the Contracts as well as a ten percent (10%) participating interest in the
Agreements (interest which is carried during all the exploration periods).

 

WHEREAS, through a deed called “ASSET PURCHASE AGREEMENT” dated 3 July 2014,
PETRO TIM Ltd transferred to TIMIS CORPORATION Ltd a participating interest
equal to ninety percent (90%), or all of its participating interest in both the
Contracts and the Agreements.

 

It being understood that PETROSEN decided not to exercise its right of
pre-emption.

 

This total transfer was approved by Ministerial Order No. 12328 of 4
August 2014.

 

Considering further, that by the Deed referred to as “FARMOUT AGREEMENT” dated
19 August 2014, TIMIS CORPORATION Ltd is transferring to KOSMOS ENERGY SENEGAL a
participating interest equal to sixty percent (60%), both in the Contracts and
in the Agreements, consecutive to the option of PETROSEN, which consisted of not
exercising its right of preemption.

 

WHEREAS the Parties to this Deed of Transfer have accepted the terms and
conditions under which KOSMOS ENERGY SENEGAL acquires from TIMIS CORPORATION
Ltd:

 

·                  Sixty percent (60%) of the participating interest in the
Contracts (the “Interest Transferred in the Contracts”); and

 

·                  Sixty percent (60%) of the participating interest in the
Agreements (the “Interest Transferred in the Agreements”) which, together with
the Interest Transferred in the Contracts, constitute the “Transferred
Interest”.

 

NOW, THEREFORE, it is agreed as follows:

 

Article 1: Purpose

 

The transfer effected hereby to the benefit of KOSMOS ENERGY SENEGAL is free
from any privileged debt, claim, obligation or duty, other than the debts,
claims, obligations or duties in favour of the State applicable in accordance
with the Contracts and the applicable laws, and KOSMOS ENERGY SENEGAL accepts,
by this Deed, the transfer of the Transferred Interest.  PETROSEN hereby
consents to the Transferred Interest.

 

Article 2: Distribution of Participating Interests

 

After giving full effect to the above-cited transfers, the participating
interests held in the Contracts and the Agreements by PETROSEN, TIMIS
CORPORATION Ltd and KOSMOS ENERGY SENEGAL are as follows:

 

Contracts

 

Agreements

 

PETROSEN

 

10%

PETROSEN

10%

TIMIS CORPORATION

 

30%

TIMIS CORPORATION

30%

KOSMOS ENERGY SENEGAL

 

60%

KOSMOS ENERGY SENEGAL

60%

 

3

--------------------------------------------------------------------------------


 

Article 3: Transfer of rights and obligations related to the Transferred
Interest

 

KOSMOS ENERGY SENEGAL hereby accepts all the rights and obligations related to
the Transferred Interest, including the status of Operator, as presented in the
terms of the Joint Operating Agreements.

 

Article 4: Compliance with Laws and Obligations

 

KOSMOS ENERGY SENEGAL agrees to comply with all the terms and conditions of the
Contracts and Joint Operating Agreements.

 

Article 5: Entry into Force

 

The present Deed of Transfer takes effect in accordance with the provisions of
Article 29.1 of the Contracts and Article 14.6 of the Joint Operating
Agreements.

 

Article 6: Communications and Notice

 

All notifications or other communications related to this Deed of Transfer shall
be sent in writing and will be considered as having been remitted once they are
brought or delivered by prepaid registered mail, with acknowledgement of
receipt, or sent by telex, telecopy or electronic mail (with acknowledgement of
receipt) to the below address for service:

 

For the SOCIETE DES PETROLES DU SENEGAL

 

General Manager

Route du Service Géographique, Hann,

BP 2076 Dakar-Senegal

Tel: (221) 33 839 9298 Fax: (221) 33 832 1899

Email: petrosen@petrosen.sn

 

For TIMIS CORPORATION LIMITED

 

General Manager

Trident Chambers, Wickhams Cay

Tortola

Email: mark@franktimis.com

 

4

--------------------------------------------------------------------------------


 

For KOSMOS ENERGY SENEGAL

 

Attention General Counsel

Kosmos Energy, LLC

8176 Park Lane, Suite 500

Dallas, TX 75214 USA

Tel.:  + 1 214-445-9600

Fax:  + 1 214-445-9705

Email:  KosmosGeneralCounsel@kosmosenergy.com

 

IN WITNESS WHEREOF the Parties have executed this deed in five (5) originals
through their respective duly authorized representatives.

 

Done in Dakar, on 25 August 2014

 

SOCIETE DES PETROLES DU SENEGAL

 

By

/s/ Mamadou FAYE

 

 

 

Mamadou FAYE

[official seal]

 

General Manager

Société des Pétroles du Sénégal

 

 

PETROSEN

 

 

TIMIS CORPORATION LIMITED

 

 

 

By

/s/ Guy Blakeney

 

Guy Blakeney

 

Acting under a Power of Attorney (POA)

 

 

 

 

 

KOSMOS ENERGY SENEGAL

 

 

 

 

 

By

/s/ Ragnar Fredsted

 

 

 

Ragnar Fredsted

 

Acting under a Power of Attorney (POA)

 

 

5

--------------------------------------------------------------------------------